1

2

3                                 UNITED STATES DISTRICT COURT
4                                        DISTRICT OF NEVADA
5                                                    ***
6     STACI MITCHELL,                                      Case No. 3:19-cv-00160-MMD-CBC
7                                       Plaintiff,                      ORDER
              v.
8
      ALLSTATE FIRE AND CASUALTY
9     INSURANCE COMPANY,
10                                   Defendant.
11

12   I.       SUMMARY

13            Plaintiff Staci Mitchell sued her insurer, Defendant Allstate Fire and Casualty

14   Insurance Company, for allegedly failing to adequately reimburse her for damages she

15   incurred in a car accident. (ECF No. 1-1.) Defendant removed the case to this Court. (ECF

16   No. 1.) Before the Court is Plaintiff’s motion to remand because the amount in controversy

17   does not exceed the $75,000 jurisdictional threshold.1 (ECF No. 7.) Because Defendant

18   has failed to carry its burden to show the amount in controversy requirement is satisfied,

19   the Court will grant Plaintiff’s Motion and remand this case to the Second Judicial District

20   Court.

21   II.      BACKGROUND

22            The following allegations come from the Complaint. (ECF No. 1-1.)

23            Plaintiff alleges she is covered by a car insurance policy provided by Defendant

24   (the “Policy”). (Id. at 4.) Plaintiff was injured in a car accident that occurred on November

25   28, 2017. (Id.) While she filed a claim with Defendant for her injuries, and complied with

26   the Policy, Defendant failed to timely investigate, evaluate, and pay her claim. (Id. at 4-5.)

27

28            1Defendant   filed a response (ECF No. 9), and Plaintiff filed a reply (ECF No. 10).
1           Plaintiff filed her Complaint in the Second Judicial District Court in and for the

2    County of Washoe (ECF No. 1-1 at 2), and Defendant removed based on diversity

3    jurisdiction (ECF No. 1 at 2).

4           Plaintiff asserts the following claims in the Complaint: (1) breach of contract; (2)

5    bad faith and breach of the implied covenant of good faith and fair dealing; and (3) violation

6    of the trade practices act NRS § 686A.310, NAC § 686A, et seq. (ECF No. 1-1 at 5-7.)

7    Plaintiff seeks actual damages, punitive damages, and attorneys’ fees. (Id. at 8.)

8    III.   LEGAL STANDARD

9           Federal courts are courts of limited jurisdiction, having subject-matter jurisdiction

10   only over matters authorized by the Constitution and Congress. See U.S. Const. art. III, §

11   2, cl. 1; see also, e.g., Kokkonen v. Guardian Life Ins. Co. of Am., 511 U.S. 375, 377

12   (1994). A suit filed in state court may be removed to federal court if the federal court would

13   have had original jurisdiction over the suit at commencement of the action. See 28 U.S.C.

14   § 1441(a). However, courts strictly construe the removal statute against removal

15   jurisdiction, and “[f]ederal jurisdiction must be rejected if there is any doubt as to the right

16   of removal in the first instance.” Gaus v. Miles, Inc., 980 F.2d 564, 566 (9th Cir. 1992)

17   (emphasis added). The party seeking removal bears the burden of establishing federal

18   jurisdiction. See Durham v. Lockheed Martin Corp., 445 F.3d 1247, 1252 (9th Cir. 2006).

19          To establish subject matter jurisdiction pursuant to diversity of citizenship under §

20   1332(a), the party asserting jurisdiction must show: (1) complete diversity of citizenship

21   among opposing parties and (2) an amount in controversy exceeding $75,000. See 28

22   U.S.C. § 1332(a). Where it is not facially evident from the complaint that $75,000 was in

23   controversy at the time of removal, a defendant seeking removal must prove, by a

24   preponderance of the evidence, that the amount in controversy requirement is met. See

25   Valdez v. Allstate Ins. Co., 372 F.3d 1115, 1117 (9th Cir. 2004).

26          Under a preponderance of the evidence standard, a removing defendant must

27   “provide evidence establishing that it is ‘more likely than not’ that the amount in

28

                                                    2
1    controversy exceeds” the jurisdictional minimum. Id. at 1117 (citations omitted). As to the

2    kind of evidence that may be considered, the Ninth Circuit has adopted the “practice of

3    considering facts presented in the removal petition as well as any ‘summary-judgment-

4    type evidence relevant to the amount in controversy at the time of removal.’” Matheson v.

5    Progressive Specialty Ins. Co., 319 F.3d 1089, 1090 (9th Cir. 2003) (quoting Singer v.

6    State Farm Mut. Auto. Ins. Co., 116 F.3d 373, 377 (9th Cir. 1997)). Conclusory allegations

7    are insufficient. See Matheson, 319 F.3d at 1090 (citation omitted).

8    IV.    DISCUSSION

9           Plaintiff does not request a specific amount of damages in the Complaint. (See

10   generally ECF No. 1-1.) Thus, Defendant must prove, by a preponderance of the evidence,

11   that the amount in controversy requirement is satisfied.2 See Valdez, 372 F.3d at 1117.

12   Defendant has not made this showing. The Court addresses below several of Defendant’s

13   alternative arguments as to the amount in controversy.

14          Defendant first argues that Plaintiff has consistently demanded her policy limit of

15   $100,000 in a series of demand letters detailing that she has incurred $82,000 in past

16   medical expenses and expects to incur $216,000 in future medical expenses. (ECF No. 9

17   at 2.) However, Defendant supports this argument with a declaration from its counsel

18   stating merely that he is informed and believes this to be the case. (ECF No. 9-1 at 2.)

19   Defendant’s counsel also implies he has the demand letters to support his statements in

20   that same declaration, and states they “will be provided for the Court’s review at the

21   hearing[,]”3 but he does not provide the Court with a copy of them, whether under seal or

22
            2Neither  party disputes they are diverse, which is the other requirement of diversity
23
     jurisdiction. See 28 U.S.C. § 1332(a).
24
            3The  Court has not set a hearing on the Motion. Defendant also has not requested
25   one. Compare LR 78-1 (providing a party can request a “hearing by inserting the words
     ORAL ARGUMENT REQUESTED below the title of the document on the first page of the
26   motion or response.”) with ECF No. 9 (failing to do so). Thus, the Court is confused by
     Defendant’s counsel’s reference to a hearing. (ECF No. 9-1 at 2.) Regardless, the Court
27   declines to hold a hearing on the Motion, as it finds a hearing unnecessary. See LR 78-1
     (“All motions may be considered and decided with or without a hearing.”). To the extent
28

                                                  3
1    otherwise. (Id.) Plaintiff responds that Defendant mischaracterizes the dispute between

2    the parties, and provides a letter to support its contrary claim that Plaintiff’s highest

3    demand in this case to date was $74,000 “inclusive of all costs, interest, and attorney fees

4    as well as releasing all claims known and unknown.” (ECF No. 10 at 2 (citing ECF No. 10-

5    3 at 2 (from which the quotation is taken)).) The Court agrees with Plaintiff. The summary-

6    judgment-type evidence before the Court suggests that the amount in controversy here is

7    only $74,000. See Vasco v. Allstate Fire & Cas. Ins. Co., Case No. 3:18-cv-00076-MMD-

8    VPC, 2018 WL 2459163, at *2 (D. Nev. June 1, 2018) (reaching a similar result under

9    similar circumstances, but where the defendant arguably produced more evidence, but no

10   affidavit, in support of its characterization of the amount in controversy).

11          Defendant also argues that Plaintiff’s $74,000 settlement offer is a “post-removal

12   demand” insufficient to support remand. (ECF No. 9 at 3-4.) Plaintiff counters that it made

13   the $74,000 settlement offer on March 14, 2019, and Defendant did not file its notice of

14   removal until March 22, 2019. (ECF No. 10 at 3-4.) The Court again agrees with Plaintiff.

15   Plaintiff’s proffered evidence (ECF Nos. 10-3, 10-4, 10-5), as well as the docket, supports

16   Plaintiff’s argument that Plaintiff made her $74,000 settlement offer before Defendant

17   removed the case. Further, as noted above, there is no summary-judgment-type evidence

18   before the Court that Plaintiff ever sought more than $74,000. Thus, the Court rejects

19   Defendant’s ‘post-removal demand’ argument.

20          Defendant also argues that Plaintiff’s punitive damages demand pushes the

21   amount in controversy over the jurisdictional threshold. (ECF No. 9 at 7-9.) However, this

22   argument begins from the unsupported premise that Plaintiff’s claimed medical expenses

23   exceed $89,000.4 (Id. at 8.) And “it is not enough to tell the Court that Plaintiffs seek

24   punitive damages, Defendant must come forward with evidence showing the likely award

25

26   Defendant is concerned about filing settlement demand letters, Defendant could have
     sought leave to file them under seal.
27
            4Earlier
                  in the same response, Defendant stated Plaintiff claims $82,000 in past
28   medical expenses. (ECF No. 9 at 2.)

                                                   4
1    if Plaintiffs were to succeed in obtaining punitive damages.” See, e.g., Wolf v. State Farm

2    Mut. Auto. Ins. Co., Case No. 2:14-cv-00589-GMN, 2014 WL 6882937, at *3 (D. Nev. Dec.

3    4, 2014) (citations omitted). Defendant has not done so here. While the Court agrees with

4    Defendant punitive damages can be considered part of the amount in controversy,

5    Defendant has presented insufficient evidence for the Court to determine what those

6    damages might be, and the Court therefore declines to find the amount in controversy

7    requirement is satisfied based on Plaintiff’s seeking punitive damages.

8           Further, Defendant argues the Court should consider the fact that Plaintiff appears

9    to seek pain and suffering damages, and attorneys’ fees, in calculating the amount in

10   controversy. (Id. at 10-11.) When added together, Defendant argues, these amounts

11   exceed the jurisdictional minimum. (Id.) Regarding emotional distress damages,

12   Defendant makes no attempt to calculate how much they might be, nor how they might

13   add to other amounts to total over $75,000. (Id. at 10.) Thus, the Court finds this argument

14   unpersuasive. Defendant’s argument as to attorneys’ fees concludes they would amount

15   to around $33,000, or one third of Plaintiff’s $100,000 policy limit. (Id. at 10.) But Defendant

16   offers no evidence Plaintiff and her counsel’s relationship is governed by a contingency-

17   fee arrangement that would yield a fee of about one third of Plaintiff’s recovery, nor does

18   Defendant offer any evidence to rebut Plaintiff’s $74,000 demand letter in support of its

19   argument that Plaintiff is seeking her $100,000 policy limits—as discussed above. Thus,

20   the Court is not persuaded these two categories of costs push the amount in controversy

21   over the jurisdictional line.

22          In sum, while Defendant’s argument that the amount in controversy requirement is

23   satisfied is legally plausible, it lacks factual and evidentiary support. See Matheson, 319

24   F.3d at 1090 (requiring summary-judgment-type evidence). And Defendant bears the

25   burden here. See Valdez, 372 F.3d at 1117. Unlike Defendant, Plaintiff has offered some

26   evidence of the amount in controversy. (ECF Nos. 10-3, 10-4, 10-5.) The amount in

27   controversy in this case is therefore $74,000—Plaintiff’s highest settlement offer to date.

28

                                                    5
1    Given that this amount does not exceed $75,000, the Court will remand this case. See

2    Gaus, 980 F.2d at 566 (“Federal jurisdiction must be rejected if there is any doubt as to

3    the right of removal in the first instance.”).

4    V.     CONCLUSION

5           The Court notes that the parties made several arguments and cited to several cases

6    not discussed above. The Court has reviewed these arguments and cases and determines

7    that they do not warrant discussion as they do not affect the outcome of the Motion before

8    the Court.

9           It is therefore ordered that Plaintiff’s motion to remand (ECF No. 7) is granted. This

10   action is remanded to the Second Judicial District Court in and for the County of Washoe.

11   The Clerk of the Court is instructed to close this case.

12          DATED THIS 30th day of April 2019.

13

14
                                                          MIRANDA M. DU
15                                                        UNITED STATES DISTRICT JUDGE
16

17

18

19

20

21

22

23

24

25

26
27

28

                                                      6
